 1
 2
 3
 4
                                  UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
                                                    ***
 7
     MARCUS K. CHANNEY, o.b.o. K.M.C.,                         Case No. 2:17-cv-01828-RFB-NJK
 8
                           Plaintiff,                        ORDER ADOPTING REPORT &
 9                                                        RECOMMENDATION OF MAGISTRATE
               v.                                              JUDGE NANCY J. KOPPE
10
     NANCY A. BERRYHILL, Acting
11   Commissioner of Social Security
     Administration,
12
                         Defendant.
13
14
        I.          INTRODUCTION
15
               Before the Court for consideration is the Report and Recommendation of the Honorable
16
     Nancy J. Koppe, United States Magistrate Judge, entered March 26, 2018. ECF No. 24. Plaintiff
17
     objected on April 5, 2018. ECF No. 25. Defendant responded on April 12, 2018. ECF No. 26.
18
     For the reasons discussed below, the Report and Recommendation is adopted in full.
19
20
        II.         BACKGROUND
21
               Neither party objected to the Magistrate Judge’s summary of the background facts, and so
22
     the Court incorporates and adopts, without restating, that “background” section here. See Report
23
     & Recommendation 4:12–5:10, ECF No. 24.
24
25
        III.        LEGAL STANDARD
26
               A district court “may accept, reject, or modify, in whole or in part, the findings or
27
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
28
 1
     written objections to the findings and recommendations of a magistrate judge.             28 U.S.C.
 2
     § 636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
 3
     required to “make a de novo determination of those portions of the report or specified proposed
 4
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
 5
     Rule IB 3-2(b).
 6
 7
        IV.      DISCUSSION
 8
              In his objection, Plaintiff argues that the Magistrate Judge erred in finding that the ALJ’s
 9
     determinations were supported by substantial evidence. Specifically, Plaintiff challenges only the
10
     ALJ’s determinations in two out of the six domains at step three of the disability analysis for
11
     minors: (1) acquiring and using information and (2) attending and completing tasks.
12
              Plaintiff does not identify any legal errors committed by the ALJ in his analysis in either
13
     domain, nor does Plaintiff argue that the ALJ failed to consider or mischaracterized any evidence.
14
     Rather, Plaintiff vaguely argues that the ALJ provided inadequate analysis. However, the ALJ
15
     discussed substantial evidence in the record to support his conclusions that Plaintiff had less than
16
     marked limitations in acquiring and using information and in attending and completing tasks. The
17
     ALJ supported his conclusions with the opinions of two State agency psychological consultants, a
18
     psychiatrist’s assessment, and Plaintiff’s performance at the hearing, among other evidence. AR
19
     33–35. The ALJ did not find that Plaintiff had no limitations in these domains, but simply found
20
     that the limitations supported by the record were neither marked nor extreme. Plaintiff fails to
21
     show that the ALJ erred.
22
23
        V.       CONCLUSION
24
              IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 24) is
25
     ADOPTED in full.
26
              IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (ECF No. 22) is
27
     DENIED and Defendant’s Motion to Affirm (ECF No. 23) is GRANTED.
28



                                                      -2-
 1
            IT IS FURTHER ORDERED that the Clerk of the Court shall enter a final judgment in
 2
     favor of Defendant, and against Plaintiff. The Clerk of Court is instructed to close the case.
 3
 4
            DATED this 25th day of October, 2018.
 5
                                                          ___________________________________
 6                                                        RICHARD F. BOULWARE, II
 7                                                        UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
